

117 S120 IS: Safe Connections Act of 2021
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 120IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Schatz (for himself, Mrs. Fischer, Mr. Scott of Florida, Mr. Blumenthal, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prevent and respond to the misuse of communications services that facilitates domestic violence and other crimes.1.Short titleThis Act may be cited as the Safe Connections Act of 2021.2.Definitions Except as otherwise provided in this Act, terms used in this Act that are defined in section 344(a) of the Communications Act of 1934, as added by section 4 of this Act, have the meanings given those terms in such section 344(a).3.FindingsCongress finds the following:(1)Domestic violence, dating violence, stalking, sexual assault, human trafficking, and related crimes are life-threatening issues and have lasting and harmful effects on individuals, families, and entire communities. Communications law can play a public interest role in the promotion of safety, life, and property in this regard.(2)Survivors often lack meaningful support and options when establishing independence from an abuser, including barriers such as financial insecurity and limited access to reliable communications tools to maintain essential connections with family, social safety networks, employers, and support services.(3)Perpetrators of violence and abuse described in paragraph (1) increasingly use technological and communications tools to exercise control over, monitor, and abuse their victims. Independent access to a wireless phone plan can assist survivors in establishing security and autonomy.(4)Safeguards within communications services can serve a role in preventing abuse and narrowing the digital divide experienced by survivors.4.Protection of domestic violence survivors within communications services Part I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:344.Protection of survivors of domestic violence, human trafficking, and related crimes(a)DefinitionsIn this section:(1)AbuserThe term abuser means an individual who has committed a covered act against—(A)an individual who seeks relief under subsection (b); or(B)an individual in the care of an individual who seeks relief under subsection (b).(2)Covered act(A)In generalThe term covered act means conduct that constitutes—(i)a crime described in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)), including domestic violence, dating violence, sexual assault, stalking, and sex trafficking;(ii)an act or practice described in paragraph (11) or (12) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102) (relating to severe forms of trafficking in persons and sex trafficking, respectively); or(iii)an act under State law, Tribal law, or the Uniform Code of Military Justice that is similar to an offense described in clause (i) or (ii). (B)Conviction not requiredNothing in subparagraph (A) shall be construed to require a criminal conviction or any other determination of a court in order for conduct to constitute a covered act.(3)Covered providerThe term covered provider means a provider of a private mobile service or commercial mobile service, as those terms are defined in section 332(d).(4)Primary account holderThe term primary account holder means an individual who is a party to a mobile service contract with a covered provider.(5)SurvivorThe term survivor means an individual who is not less than 18 years old and—(A)against whom a covered act has been committed; or(B)who cares for another individual against whom a covered act has been committed (provided that the individual providing care did not commit the covered act).(b)Separation of lines from shared mobile service contract(1)In generalNot later than 48 hours after receiving a line separation request from a survivor under subsection (c), a covered provider shall, as applicable, with respect to a shared mobile service contract under which the survivor and the abuser each use a line—(A)separate the line of the survivor, and the line of any individual in the care of the survivor, from the shared mobile service contract; or(B)separate the line of the abuser from the shared mobile service contract.(2)Limitations on penalties, fees, and other requirementsA covered provider may not make separation of a line from a shared mobile service contract under paragraph (1) contingent on any requirement other than the requirements under subsection (c), including—(A)payment of a fee, penalty, or other charge;(B)maintaining contractual or billing responsibility of a separated line with the provider;(C)approval of separation by the primary account holder, if the primary account holder is not the survivor;(D)a prohibition or limitation, including one described in subparagraph (A), on number portability, if such portability is technically feasible, or a request to change phone numbers;(E)a prohibition or limitation on the separation of lines as a result of arrears accrued by the account;(F)an increase in the rate charged for the mobile service plan of the primary account holder with respect to service on any remaining line or lines; or(G)any other limitation or requirement not listed under subsection (c).(3)Notice to survivorIf a covered provider separates a line from a shared mobile service contract under paragraph (1) and the primary account holder is not the survivor, the covered provider shall notify the survivor of the date on which the covered provider intends to give any formal notice to the primary account holder.(c)Line separation request(1)In generalA survivor seeking relief under subsection (b) shall submit to the covered provider a line separation request that—(A)verifies that an individual who uses a line under the shared mobile service contract has committed a covered act against the survivor or an individual in the survivor’s care, by providing—(i)a copy of a signed affidavit from a licensed medical or mental health care provider, licensed military medical or mental health care provider, licensed social worker, licensed victim services provider, or licensed military victim services provider, or an employee of a court, acting within the scope of that person’s employment; or(ii)a copy of a police report, statements provided by police, including military police, to magistrates or judges, charging documents, protective or restraining orders, military protective orders, or any other official record that documents the covered act; and(B)requests relief under subparagraph (A) or (B) of subsection (b)(1) and identifies each line that should be separated.(2)Remote optionA covered provider shall offer a survivor the ability to submit an opt-out request under paragraph (1) through secure remote means that are easily navigable.(3)Enhanced protections under State lawThis subsection shall not affect any law or regulation of a State providing communications protections for survivors (or any similar category of individuals) that has less stringent requirements for providing evidence of a covered act (or any similar category of conduct) than this subsection.(d)Confidential and secure treatment of personal informationA covered provider shall treat any information submitted by a survivor under subsection (c) as confidential and securely dispose of the information not later than 90 days after receiving the information.(e)Availability of information to consumersA covered provider shall make information about the options and process described in subsections (b) and (c) readily available to consumers—(1)on the website and any mobile application of the provider;(2)in physical stores; and(3)in other forms of public-facing consumer communication.(f)Liability protectionA covered provider and any officer, director, employee, vendor, or agent thereof shall not be subject to liability for any claims deriving from an action taken or omission made with respect to compliance with subsection (c)..5.Rulemaking on protections for survivors of domestic violence(a)DefinitionsIn this section—(1)the term appropriate congressional committees means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives; (2)the term Commission means the Federal Communications Commission; (3)the term covered hotline means a hotline related to domestic violence, dating violence, sexual assault, stalking, sex trafficking, severe forms of trafficking in persons, or any other covered act; and(4)the term text message has the meaning given the term in section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)).(b)Rulemakings(1)In generalThe Commission, after public notice and an opportunity for comment, shall adopt rules under paragraphs (2) and (3) that create safeguards for survivors within communications services.(2)Hotline calls(A)In generalNot later than 18 months after the date of enactment of this Act, the Commission shall adopt rules that—(i)require providers of wireless communications services or wireline voice services to omit from consumer-facing logs of calls or text messages any records of calls or text messages to covered hotlines, while maintaining internal records of those calls and messages; and(ii)establish, and provide for updates on a quarterly basis of, a central database of covered hotlines to be used by providers of wireless communications services or wireline voice services in complying with the rule described in clause (i).(B)No effect on law enforcementNothing in subparagraph (A) shall be construed to limit or otherwise affect the ability of a law enforcement agency to access a log of calls or text messages in a criminal investigation.(3)Line separation(A)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall adopt rules that clarify the process by which a covered provider separates a line under section 344 of the Communications Act of 1934, as added by section 4 of this Act.(B)ConsiderationsThe rules adopted under subparagraph (A) shall include consideration of—(i)privacy protections;(ii)account security;(iii)account billing procedures;(iv)liability;(v)procedures for notification of survivors about line separation processes;(vi)timelines;(vii)notice to account holders; and(viii)situations in which a covered provider cannot operationally or technically effectuate a line separation request.(4)Lifeline program(A)In generalNot later than 18 months after the date of enactment of this Act, or as part of a general rulemaking proceeding relating to the Lifeline program set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), whichever occurs earlier, the Commission shall adopt rules that allow a survivor who meets the requirements under section 344(c)(1) of the Communications Act of 1934, as added by section 4 of this Act, without regard to whether the survivor meets the otherwise applicable eligibility requirements of the Lifeline program, to—(i)enroll in the Lifeline program as quickly as is feasible; and(ii)participate in the Lifeline program for not more than 6 months.(B)EvaluationNot later than 2 years after completing the rulemaking under subparagraph (A), the Commission shall—(i)evaluate the effectiveness of the Commission’s provision of support to survivors through the Lifeline program;(ii)assess the detection and elimination of fraud, waste, and abuse with respect to the support described in clause (i); and (iii)submit to the appropriate congressional committees a report that includes the evaluation and assessment described in clauses (i) and (ii), respectively.